
	

114 HR 1389 IH: The American Jobs and Community Revitalization Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1389
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2015
			Mr. Barr (for himself and Mr. Tipton) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the mortgage finance system and the regulation of financial institutions, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the The American Jobs and Community Revitalization Act of 2015. 2.Improved customer access to mortgages (a)ApplicationNot later than 90 days after the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall establish an application process under which a person who lives or does business in a State may, with respect to an area identified by the person in such State that has not been designated by the Bureau as a rural area for purposes of a Federal consumer financial law (as defined under section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481)), apply for such area to be so designated.
 (b)Evaluation criteriaWhen evaluating an application submitted under subsection (a), the Bureau shall take into consideration the following factors:
 (1)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as rural or urban.
 (2)Criteria used by the Director of the Office of Management and Budget to designate counties as metropolitan or micropolitan or neither.
 (3)Criteria used by the Secretary of Agriculture to determine property eligibility for rural development programs.
 (4)The Department of Agriculture rural-urban commuting area codes. (5)A written opinion provided by the State’s bank supervisor, as defined under section 3(r) of the Federal Deposit Insurance Act (12 U.S.C. 1813(r)).
 (6)Population density. (c)Public comment period (1)In generalNot later than 60 days after receiving an application submitted under subsection (a), the Bureau shall—
 (A)publish such application in the Federal Register; and (B)make such application available for public comment for not fewer than 90 days.
 (2)Limitation on additional applicationsNothing in this section shall be construed to require the Bureau, during the public comment period with respect to an application submitted under subsection (a), to accept an additional application with respect to the area that is the subject of the initial application.
 (d)Decision on designationNot later than 90 days after the end of the public comment period under subsection (c)(1) for an application, the Bureau shall—
 (1)grant or deny such application, in whole or in part; and (2)publish such grant or denial in the Federal Register, along with an explanation of what factors the Bureau relied on in making such determination.
 (e)Subsequent applicationsA decision by the Bureau under subsection (d) to deny an application for an area to be designated as a rural area shall not preclude the Bureau from accepting a subsequent application submitted under subsection (a) for such area to be so designated, so long as such subsequent application is made after the end of the 90-day period beginning on the date that the Bureau denies the application under subsection (d).
 (f)SunsetThis section shall cease to have any force or effect after the end of the 2-year period beginning on the date of the enactment of this Act.
			3.Safe harbor for certain loans held on portfolio
 (a)In generalSection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended by adding at the end the following:
				
					(j)Safe harbor for certain loans held on portfolio
						(1)Safe harbor for creditors that are depository institutions
 (A)In generalA creditor that is a depository institution shall not be subject to suit for failure to comply with subsection (a), (c)(1), or (f)(2) of this section or section 129H with respect to a residential mortgage loan, and the banking regulators shall treat such loan as a qualified mortgage, if—
 (i)the creditor has, since the origination of the loan, held the loan on the balance sheet of the creditor; and
 (ii)all prepayment penalties with respect to the loan comply with the limitations described under subsection (c)(3).
 (B)Exception for certain transfersIn the case of a depository institution that transfers a loan originated by that institution to another depository institution by reason of the bankruptcy or failure of the originating depository institution or the purchase of the originating depository institution, the depository institution transferring such loan shall be deemed to have complied with the requirement under subparagraph (A)(i).
 (2)Safe harbor for mortgage originatorsA mortgage originator shall not be subject to suit for a violation of section 129B(c)(3)(B) for steering a consumer to a residential mortgage loan if—
 (A)the creditor of such loan is a depository institution and has informed the mortgage originator that the creditor intends to hold the loan on the balance sheet of the creditor for the life of the loan; and
 (B)the mortgage originator informs the consumer that the creditor intends to hold the loan on the balance sheet of the creditor for the life of the loan.
 (3)DefinitionsFor purposes of this subsection: (A)Banking regulatorsThe term banking regulators means the Federal banking agencies, the Bureau, and the National Credit Union Administration.
 (B)Depository institutionThe term depository institution has the meaning given that term under section 19(b)(1) of the Federal Reserve Act (12 U.S.C. 505(b)(1)).
 (C)Federal banking agenciesThe term Federal banking agencies has the meaning given that term under section 3 of the Federal Deposit Insurance Act.. (b)Rule of constructionNothing in the amendment made by this section may be construed as preventing a balloon loan from qualifying for the safe harbor provided under section 129C(j) of the Truth in Lending Act if the balloon loan otherwise meets all of the requirements under such subsection (j), regardless of whether the balloon loan meets the requirements described under clauses (i) through (iv) of section 129C(b)(2)(E) of such Act (15 U.S.C. 1639c(b)(2)(E)).
			4.Review and reconciliation of conflicting and unnecessary regulations
 (a)Federal Deposit Insurance CorporationSection 9 of the Federal Deposit Insurance Act (12 U.S.C. 1819) is amended by adding at the end the following:
				
					(c)Review of regulations
 (1)In generalBefore issuing a regulation or order the Corporation shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Corporation shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Corporation shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Corporation makes a determination under paragraph (2), the Corporation shall issue a report to the Congress containing recommendations made by the Corporation, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)DefinitionsFor purposes of this subsection: (A)Regulation and orderThe terms regulation and order shall have the meaning given those terms, respectively, by the Corporation, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators, other than the Corporation.
 (B)Federal financial regulatorsThe term Federal financial regulators means the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Commodity Futures Trading Commission, the Comptroller of the Currency, the Corporation, the National Credit Union Administration, and the Securities and Exchange Commission..
 (b)Office of the Comptroller of the CurrencySection 324 of the Revised Statutes of the United States (12 U.S.C. 1) is amended by adding at the end the following:
				
					(c)Review of regulations
 (1)In generalBefore issuing a regulation or order the Comptroller of the Currency shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Comptroller shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Comptroller shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Comptroller makes a determination under paragraph (2), the Comptroller shall issue a report to the Congress containing recommendations made by the Comptroller, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)DefinitionsFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Comptroller, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6) of the Federal Deposit Insurance Act), other than the Comptroller..
 (c)Board of Governors of the Federal Reserve SystemSection 10 of the Federal Reserve Act is amended by inserting before paragraph (12) the following:  (11)Review of regulations (A)In generalBefore issuing a regulation or order the Board of Governors of the Federal Reserve System shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Board of Governors shall evaluate the following:
 (i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (iv)Whether other Federal regulations or orders are outdated.
 (C)Resolving duplicative or inconsistent regulations or ordersThe Board of Governors shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (D)Report to CongressNot later than the end of the 60-day period beginning on the date the Board of Governors makes a determination under subparagraph (A), the Board of Governors shall issue a report to the Congress containing recommendations made by the Board of Governors, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this paragraph.
 (F)DefinitionsFor purposes of this paragraph, the terms regulation and order shall have the meaning given those terms, respectively, by the Board of Governors, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6) of the Federal Deposit Insurance Act), other than the Board of Governors.
						.
 (d)Bureau of Consumer Financial ProtectionSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the following:
				
					(e)Review of regulations
 (1)In generalBefore issuing a regulation or order the Bureau shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Bureau shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Bureau shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Bureau makes a determination under paragraph (2), the Bureau shall issue a report to the Congress containing recommendations made by the Bureau, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)DefinitionsFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Bureau, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6) of the Federal Deposit Insurance Act), other than the Bureau..
 (e)National Credit Union AdministrationSection 102 of the Federal Credit Union Act (12 U.S.C. 1752a) is amended by adding at the end the following:
				
					(g)Review of regulations
 (1)In generalBefore issuing a regulation or order the Administration shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Administration shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Administration shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Administration makes a determination under paragraph (2), the Administration shall issue a report to the Congress containing recommendations made by the Administration, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)DefinitionsFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Administration, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6) of the Federal Deposit Insurance Act), other than the Administration..
 (f)Securities and Exchange CommissionSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end the following:
				
					(j)Review of regulations
 (1)In generalBefore issuing a regulation or order the Commission shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Commission shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Commission shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a determination under paragraph (2), the Commission shall issue a report to the Congress containing recommendations made by the Commission, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)DefinitionsFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6) of the Federal Deposit Insurance Act), other than the Commission..
 (g)Commodity futures trading commissionSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the following:
				
 (A)In generalBefore issuing a regulation or order the Commission shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Commission shall evaluate the following:
 (i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (iv)Whether other Federal regulations or orders are outdated.
 (C)Resolving duplicative or inconsistent regulations or ordersThe Commission shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (D)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a determination under subparagraph (B), the Commission shall issue a report to the Congress containing recommendations made by the Commission, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this paragraph.
 (F)DefinitionsFor purposes of this paragraph, the terms regulation and order shall have the meaning given those terms, respectively, by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6) of the Federal Deposit Insurance Act), other than the Commission..
 (h)Treatment of joint rulemakingsIn the case of a joint rulemaking with respect to which an assessment and determination is required pursuant to an amendment made under this section, the agencies shall jointly make such assessment and determination and shall submit a single report with respect to such determination.
 5.Longer examination cycle for highly rated community banksSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A), by striking $500,000,000 and inserting $1,000,000,000; and (B)in subparagraph (C)(ii), by striking $100,000,000 and inserting $200,000,000; and
 (2)in paragraph (10)— (A)by striking $100,000,000 and inserting $200,000,000; and
 (B)by striking $500,000,000 and inserting $1,000,000,000. 6.Streamlining currency transaction reporting (a)Qualified customer exemptionSection 5313(e) of title 31, United States Code, is amended to read as follows:
				
					(e)Discretionary exemption for qualified customers
 (1)In generalBefore the end of the 270-day period beginning on the date of the enactment of this subsection, the Secretary of the Treasury shall issue final rules that exempt any depository institution from filing a report pursuant to this section with respect to a transaction for the payment, receipt, or transfer of monetary instruments between the depository institution and a qualified customer of the depository institution.
 (2)Qualified customer definedFor purposes of this section, the term qualified customer, with respect to a depository institution, has such meaning as the Secretary of the Treasury shall prescribe, which shall include any person that—
 (A)has maintained a deposit account with the depository institution for at least 2 months, except the Secretary may prescribe a shorter period by rule; and
 (B)has engaged, using such account, in any currency transactions that would otherwise be subject to the reporting requirements of subsection (a).
							(3)Rulemaking
 (A)In generalThe Secretary of the Treasury shall issue rules requiring a depository institution to file a one-time notice of the designation for exemption of each qualified customer of the depository institution.
 (B)Form and content of designation noticeThe Secretary shall by rule prescribe the form, manner, content, and timing of the qualified customer designation notice. Such notice shall include sufficient information to identify the qualified customer and the accounts of the customer.
							(C)Authority of Secretary
 (i)In generalThe Secretary may suspend, reject, or revoke any qualified customer designation notice, in accordance with criteria prescribed by the Secretary by rule.
 (ii)ConditionsThe Secretary may establish conditions, in accordance with criteria prescribed by rule, under which a designation of exemption received under this section shall continue to be valid, with respect to the qualified customer for whom a depository institution secured such designation, if such depository institution merges with or is acquired by another depository institution..
 (b)Filing thresholdNot later than the end of the 60-day period beginning on the date of the enactment of this Act, the Secretary shall issue final regulations to raise the threshold amount under subsection (a) to at least $20,000.
			7.Financial crimes enforcement network data accountability metrics
 (a)In generalSection 310 of title 31, United States Code, is amended— (1)in subsection (b)(2)—
 (A)by redesignating subparagraph (J) as subparagraph (K); and (B)by inserting after subparagraph (I) the following new subparagraph:
						
 (J)Report annually to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on how the data access service described in subparagraph (B) and the information collected by the service is used to detect and prevent money laundering, terrorist financing, and other financial crimes, including—
 (i)information on the number of investigations and prosecutions originated because of, and supported by, access to the information collected by the service; and
 (ii)an identification and analysis of information collected by the service which is not used that the Director believes should be eliminated to reduce reporting requirements and increase effectiveness and efficiency.; and
 (2)in subsection (c)— (A)in paragraph (1)(C), by striking ; and and inserting a semicolon;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following new paragraph:
						
 (2)for appropriate metrics to monitor, track, assess, and report on access to information contained in the data access service maintained by FinCEN, including:
 (A)identifying, tracking, and measuring how such information is used and the law enforcement results obtained as a consequence of that use; and
 (B)assuring accountability by law enforcement agencies for the usefulness, security, and privacy of such information while reducing unnecessary regulatory burdens on reporters of information collected under subsection (b)(2)(B); and.
 8.Equitable treatment of S corporation banksSection 171 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371) is amended—
 (1)in subsection (a), by adding at the end the following new paragraphs:  (8)S corporation bankThe term S corporation bank means any insured depository institution operating as an S corporation (as defined in section 1361(a) of the Internal Revenue Code (26 U.S.C. 1361(a))).
 (9)Capital conservation bufferThe term capital conservation buffer means the requirements relating to capital conservation and countercyclical capital buffers provided under sections 3.11, 217.11, and 324.11 of title 12, Code of Federal Regulations.;
 (2)in subsection (b)(5)— (A)in subparagraph (B), by striking ; or and inserting a semicolon;
 (B)in subparagraph (C), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new subparagraph:
					
 (D)any S corporation bank as described in paragraph (8).; and (3)by adding at the end of subsection (b) the following new paragraph:
				
					(8)Capital requirements for S corporations
 (A)In generalNot later than 180 days after the date of enactment of this Act, the appropriate Federal banking agencies shall, with regard to the treatment of dividend distributions required under the capital conservation buffer for a S corporation bank, issue final regulations authorizing such banks to make such distributions for payment of taxes arising from the activities of such bank.
 (B)RequirementsThe regulations issued under subparagraph (A) shall take into consideration the fact that the income of an S corporation bank is calculated prior to consideration of distributions for payment of taxes arising from S corporation bank activities.
						.
			
